Citation Nr: 1046037	
Decision Date: 12/08/10    Archive Date: 12/20/10	

DOCKET NO.  06-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right leg disorder, to 
include the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

This case was previously before the Board in January 2009, at 
which time it was remanded in order that the Veteran might be 
afforded a hearing before a Veterans Law Judge.  That hearing, a 
transcript of which is included in the claims folder, was 
conducted in May 2009.

In a decision of October 2009, the Board remanded the claim for 
additional development.  The case is now, once more, before the 
Board for appellate review.  

Good or sufficient cause having been shown, the appeal has been 
advanced on the Board's docket under the provision of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).

Finally, it is unclear at this time whether the Veteran wishes to 
pursue the issue of service connection for varicose veins and/or 
ulcerations of the right lower extremity.  Inasmuch as that issue 
has not been developed or certified for appellate review, it is 
not for consideration at this time.  To the extent the Veteran 
does, in fact, wish to pursue this issue, he should file a claim 
with specificity at the RO.


FINDING OF FACT

A right leg/ankle disorder (other than degenerative joint disease 
of the right knee, status post right knee replacement, for which 
service connection is already in effect) was not shown in 
service, or at any time thereafter.


CONCLUSION OF LAW

A right leg disorder, to include the right ankle, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5013(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in May 
2009, as well as both VA treatment records and examination 
reports.  

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claim, and what the evidence in the claims file shows, 
or fails to show, with respect to that claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current right leg/ankle disorder is 
the result of a motor vehicle accident in service, at which time 
a vehicle in which he was riding flipped over, throwing him from 
the vehicle, and pinning his lower extremities beneath that 
vehicle.  In the alternative, he asserts that his right leg/ankle 
disorder is in some way causally related to his service-connected 
left lower extremity disabilities.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
The Board notes that, pursuant to applicable law and regulation, 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by the service-connected condition) in comparison 
to the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for 
evaluating that particular nonservice-connected disorder.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in April 2004, the amendment is not applicable to the 
current claim. 
	
	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
In the present case, the Veteran's service treatment records are 
unavailable, in that such records were apparently destroyed in a 
fire at the National Personnel Records Center in 1973.  
Nonetheless, the RO has conceded that, at some point during his 
period of active service, he was involved in a motor vehicle 
accident of some kind.  

What remains to be determined is whether the Veteran currently 
suffers from a chronic right leg/ankle disorder (other than the 
right knee, for which service connection is already in effect) 
which had its origin as the result of the in-service accident.  

In that regard, while at the time of VA outpatient treatment in 
July 2000, the Veteran received a diagnosis of swelling of the 
distal right lower extremity, with "questionable" cellulitis, 
the following month, the cellulitis in question was described as 
"resolving."  Moreover, during the course of subsequent 
outpatient VA treatment in July 2009, it was noted that suspected 
deep vein thrombosis in the Veteran's right lower extremity had 
been ruled out by ultrasound examination.

Significantly, at the time of a VA orthopedic examination in 
January 2010, which examination involved a full review of the 
Veteran's claims folder, it was noted that he was not currently 
undergoing physical therapy; nor had he received any injections 
in his right lower extremity.  According to the Veteran, he was 
experiencing pain in his right ankle, though not to the extent he 
had experienced such pain prior to his right knee replacement.  

On physical examination, the Veteran's right ankle showed no 
signs of inflammation, swelling, effusion, tenderness, or 
redness.  Dorsiflexion was from 0 to 30 degrees, with plantar 
flexion from 0 to 40 degrees, inversion from 0 to 30 degrees, and 
eversion from 0 to 20 degrees.  Radiographic studies of the right 
ankle were within normal limits.  The pertinent diagnosis noted 
was normal right ankle.

On subsequent VA orthopedic examination in June 2010, it was once 
again noted that the Veteran's claims folder was available, and 
had been reviewed.  When questioned, he complained of persistent 
pain in his right ankle at the time of his inservice motor 
vehicle accident.

Range of motion measurements of the Veteran's right hip conducted 
during the course of examination showed flexion from 0 to 120 
degrees, with extension from 120 to 0 degrees, and abduction from 
0 to 10 degrees.  The Veteran was able to cross his right leg 
over his left leg, and "toe out" greater than 15 degrees.  At 
the time of examination, there was no objective evidence of pain 
following repetitive motion; nor was there additional limitation 
following three repetitions of range of motion.  

Range of motion measurements of the Veteran's right ankle showed 
dorsiflexion from 0 to 20 degrees, with plantar flexion from 0 to 
45 degrees.  At the time of examination, there was no objective 
evidence of pain following repetitive motion; nor was there 
additional limitation following three repetitions of range of 
motion.  The pertinent diagnoses noted following examination were 
normal right ankle; and normal right hip, with preserved 
function.

In evaluating the Veteran's claim, the Board has a duty to assess 
the credibility and weight to be given to the evidence of record.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that 
regard, and as noted above, the Veteran has claimed that he has a 
right leg/ankle disorder related to a motor vehicle accident 
during his period of active service.  However, based on the 
entire evidence of record, it has yet to be demonstrated that he 
has been diagnosed with a right leg/ankle disorder other than 
degenerative joint disease of the right knee, for which service 
connection is already in effect.  

The Board acknowledges the Veteran's statements and testimony 
regarding the origin of his claimed right leg/ankle disorder.  
However, the Board rejects those assertions to the extent that he 
seeks to etiologically relate his disorder to an in-service motor 
vehicle accident.  As noted above, there currently exists no 
evidence that he has, in fact, been diagnosed with a chronic 
disability of the right lower extremity other than degenerative 
joint disease of the right knee.  

In point of fact, recent VA examinations have shown the Veteran's 
right hip and ankle to be entirely within normal limits.  His 
statements and history, it should be noted, when weighed against 
the objective evidence of record, are neither credible nor of 
particular probative value.  

Moreover, as a lay person, he is not competent to create the 
requisite causal nexus for his claimed right lower extremity 
disabilities.  Rather, evidence which requires medical knowledge 
must be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education, none of which the 
Veteran has.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's claimed right lower extremity 
disabilities, to include a right leg/ankle disorder, with any 
incident or incidents of his period of active service.  The 
probative and persuasive evidence weighs against the Veteran's 
claim.  Accordingly, service connection must be denied.  

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and conclusions, 
and to carefully consider the benefit of the doubt doctrine, in 
cases such as this, where the Veteran's service treatment records 
are unavailable through no fault of the Veteran.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, however, there simply exists no evidence that the 
Veteran suffers from current disabilities of his right lower 
extremity other than degenerative joint disease of the right 
knee, for which service connection has already been granted.  
Accordingly, as noted above, service connection is denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify a veteran and 
his or her representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 U.S.C.A. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Veterans Claims Court held that VA must (1) inform a veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform a veteran about 
the information and evidence that VA will seek to provide; and 
(3) inform a veteran about the information and evidence he or she 
is expected to provide.

Here, the Board finds that the VCAA notice requirements have been 
satisfied by pre-adjudication correspondence dated in May and 
July 2004 (with post-adjudication follow-up in October 2009).  In 
that correspondence, VA informed the Veteran that, in order to 
substantiate his claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, which 
was usually shown by medical records and medical opinions.  

The Veteran was further informed that, in order to substantiate a 
claim for service connection on a secondary basis, the evidence 
needed to demonstrate that the disability for which service 
connection was being sought was in some way proximately due to, 
the result of, or aggravated by a service-connected disability or 
disabilities.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA treatment records and 
examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the Veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a right leg disorder, to include the right 
ankle, is denied.



	                        
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


